Citation Nr: 1435908	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-21 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and panic disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2013 the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.

The Board notes that the Veteran's previously filed claim for service connection of PTSD and panic disorder was last denied by the Board in December 2007.  The Veteran is now seeks service connection for the same and new and material evidence is necessary.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD and panic disorder was denied in a December 2007 Board decision, which he did not appeal.

2.  Evidence received since the December 2007 Board decision is new and material and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 2007 Board decision denying service connection for PTSD and panic disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Since the December 2007 Board decision, new and material evidence to reopen the claim for service connection for PTSD and panic disorder has been received and the claim is reopened.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of PTSD was denied by the Board in December 2007 on the grounds that the evidence did not substantiate that the Veteran had a diagnosis of PTSD.  The panic disorder was denied as there was no indication that the disorder was related to service.  The Veteran did not appeal this decision and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the November 2007 Board decision the evidence of record consisted of the Veteran's service treatment and personnel records, his claim, private medical evidence and a June 2003 report of VA psychiatric examination.  The Board denied the claim on the grounds stated above.

New and material evidence has been received.  In particular, the Board notes that the record discloses a diagnosis of a PTSD.  See e.g. July 2008, VA psychiatry note.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The Veteran also testified that he has had continuing symptoms following service despite not seeking treatment until the mid-1980s.  Accordingly, as the record documents a diagnosis of PTSD and the Veteran's reports of continuing symptoms, the claim is reopened as this is new and material evidence.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and panic disorder, and the claim is reopened; to this extent only is the appeal granted.


REMAND

In furtherance of attempting to substantiate his claim, the Veteran submitted 2 June 2013 VA psychiatric opinions, along with a waiver of initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2013).  The letters reflect VA psychiatric treatment as recently as May 2013; however, the latest VA medical records contained in the claims file are dated September 29, 2008.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file, particularly any dated from approximately September 29, 2008, and on, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA medical records not currently associated with the record, particularly any records dated after September 29, 2008.  If there are no such records, documentation to this effect should be associated with the record and communicated to the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


